Per Curiam.
The facts of this case may he read in 10 Ind. at p. 103, where the decision in it, on a former submission to this Court, is reported.
The question to be now determined is, whether a householder, who, being the owner of a piece of ground, mortgages it, his wife not joining in the mortgage, can, after a regular judgment of foreclosure and sale upon such mortgage, claim it as exempt from sale on such judgment. See, as to who is a resident householder, Mark v. The State, at this term.
In Eltzroth v. Webster, at this term, it is decided, that property may be claimed as exempt from sale, up to the time of sale, where it is taken by virtue of an execution upon a general personal judgment against the defendant.
Put it has also been decided, at this term, in Ludwick v. Berkmire, that where property has been seized by virtue of an attachment, a claim of exemption can not be interposed after a judgment in the attachment proceedings, ordering the *50sale of the specific articles of property; because the judgment concludes the question of exemption, as well as others.
W. T. Otto and W. Q. Gresham, for appellants.
B. Orawford, for appellee.
The same principle must apply, and with increased pro-to case mortgaged property, which the party has voluntarily pledged to his debtor, and the Court has specifically adjudged to be sold. See Slaughter v. Detiney, 10 Ind. supra.—Perk. Prac. 393.—Mandlove v. Burton, 1 Ind. 39.
The judgment is reversed, with costs. Cause remanded for further proceedings.